Citation Nr: 1533297	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a right foot disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In January 2012, the Board remanded this case for further development.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his claimed right foot condition to an injury he experienced in the Navy.  According to his service treatment records, the Veteran complained of pain and swelling after tripping over a hose in January 1975.  The treatment note indicates swelling and redness after the injury, and the Veteran's duties were limited for two weeks.  Nevertheless, the treatment note describes "satisfactory healing" of the injury.  The available January 1975 treatment note refers to treatment for the same injury three days before the date of the note.  But the claims file includes no other records of the January 1975 foot injury.  

In January 2012, the Board remanded the case, in part so that additional efforts could be made to obtain such records.  All post-remand efforts to obtain the requested records were unsuccessful.  The AOJ requested the records from both the National Personnel Records Center and the Naval Branch Health Clinic in San Diego, California.  After receiving unfavorable responses from both institutions, the AOJ issued a memorandum finding that the requested records were unavailable and that further efforts to obtain them would be futile.

The Board's also remanded the case in January 2012 to obtain a new medical opinion on the issue of whether the Veteran's current disability is related to his in service injury.  In October 2008, a VA examiner diagnosed the Veteran with degenerative joint disease of the right great toe.  When asked about the relationship, if any, between this condition and naval service, the examiner wrote "I cannot resolve this issue without speculation due to lack of evidence of [x-rays] from [the] original injury.  There is note of foot swelling and pain in 1975 from [twisting] and tripping over a hose on a ship.  [X-rays] do show [degenerative joint disease] of the joint where Veteran has pain and stiffness.  It may very well be from that period, but again it would be speculation at this time.  I am repeating uric acid without meds . . . to [rule out] gout however gout would not cause the joint stiffness he has on exam without more [frequent] bouts of disease, which I could not find evidence."

The Veteran submitted records from his own treating podiatrist, who wrote, in November 2008, that "I do feel that the injury he sustained, while it took a while for the joint to deteriorate, was probably precipitating [sic] by the military injury and miss-stepping off a barge onto a hose and then falling on that foot."  The podiatrist did not, however, explain why he believed the Veteran's current disability was related to the in-service injury.  The Board remanded the case for the AOJ to obtain a new medical opinion from the October 2008 VA examiner, hopefully after she had an opportunity to review X-rays of the Veteran's right foot from January 1975.  

In April 2012, a VA physician assistant examined the Veteran and completed a disability benefits questionnaire on the condition of the Veteran's feet.  In June 2012, the physician assistant issued the requested addendum opinion.  The "diagnosis" section of the questionnaire identifies two foot conditions: right ankle strain and gout.  With respect to both, the examiner identified 1974 as the initial date of diagnosis.  In the section of the questionnaire labelled "medical history" the examiner identified degenerative joint disease of the right great toe and identified 1974 as the date of onset for this condition.  The examiner added the following explanatory notes: "twisted ankle and injury to [right].  Also claims gout to [right] great toe - now resolved."

In his June 2012 addendum opinion, the examiner indicated that he reviewed the claims file, including prior to completing the April 2012 questionnaire and also the October 2008 VA examination report.  The examiner then indicated that the Veteran reported to him that "his current right foot disorder, to include gout, is a result of his injury in 1975."  The examiner then noted that the Veteran had a contusion and "X-rays were negative.  The patient has developed gout and a current weight of 275 lbs."  The examiner opined that he believed that the Veteran's "current foot condition is most likely related to residuals of gout and not related to his contusion, which was well healed in 1975.  Therefore, I do not believe that his current medical condition is due to the military, but due to old age and obesity.  This is based on the fact that he had a mild contusion in the military, which cleared without sequela."  

Unfortunately, a new medical opinion is needed before the Board can decide this appeal.  An adequate medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The June 2012 medical opinion is inadequate because its analysis does not give the Board the information it needs to weigh the June 2012 opinion against contrary statements elsewhere in the record.  Although inconclusive on the ultimate issue, the October 2008 VA examiner wrote that current joint stiffness was not the result of the Veteran's gout, because gout would only cause the Veteran's symptoms if he had suffered more frequent bouts of gout.  The June 2012 VA addendum opinion is incomplete because it attributes the Veteran's current foot disability to gout without addressing the arguably contrary finding from the October 2008 report.  

The June 2012 addendum also appears inconsistent with the examiner's disability benefits questionnaire, because the questionnaire identifies 1974 as the initial date of diagnosis for gout.  Since the Veteran was in service throughout 1974, the rationale of the examiner's addendum opinion suggests the possibility that the Veteran's disability might be both related to gout and related to service.  It would also be useful for the examiner to clarify his explanatory notes on the Veteran's medical history.  Specifically, the examiner mentioned degenerative joint disease of the right great toe, identified 1974 as the "date of onset" and then wrote "twisted ankle and injury to [right].  Also claims gout to R great toe - now resolved."  Hence, on remand, the examiner should clarify which of the following identified conditions have "now resolved": 1) degenerative disc disease of the right great toe; 2) twisted ankle; or 3) gout.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's relevant VA treatment records since March 2013.  All records should be associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond and to submit any other records which he believes are relevant to the claim on appeal.

2. Thereafter, obtain an addendum opinion from the author of the June 2012 VA medical opinion.  If that examiner is not available for any reason, the AOJ should obtain the requested opinion from an equally qualified health care provider.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files, and a copy of this remand.  The examiner must then opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any current foot disorder is due to service.  The examiner must address the finding in the October 2008 VA examination report indicating that the Veteran's then current foot disorder symptoms were not the result of gout.  The examiner should also address the statement in the April 2012 disability benefits questionnaire, in which 1974 is listed as the date of initial diagnosis for gout, right ankle strain, and degenerative joint disease of the right great toe.  The examiner should clarify the statement in the June 2012 VA addendum opinion that "X-rays were negative" after noting that X-ray images from January 1975, although requested by the AOJ, have never been located.  Finally, the examiner should clarify the statement that certain foot disabilities experienced by the Veteran, including gout, degenerative joint disease of the right great toe and right ankle strain have resolved.  A complete rationale for any opinions expressed should be provided.  If a new examination is necessary is needed before the examiner can respond to these instructions, such an examination should be arranged.

3. The Veteran is to be notified that it is his responsibility to report for any future ordered examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also indicate whether any notice that was sent was returned as undeliverable.

4. The AOJ must ensure that any medical examinations and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his or her consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action.

5. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claim for entitlement to service connection for a right foot disorder. All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






